EXHIBIT 10.1


ADVISORY AGREEMENT
This Advisory Agreement (this “Advisory Agreement”) between Macy’s, Inc. (the
“Company”) and Paula A. Price (“you” and similar words), dated as of April 6,
2020, sets forth certain terms of your advisory arrangement with the Company, as
set forth in detail below.
WHEREAS, the Company believes that your expertise and knowledge will help
enhance the Company’s business; and
WHEREAS, the Company wishes to retain you to perform advisory services and
fulfill certain related duties and obligations under the terms and conditions of
this Advisory Agreement, commencing on June 1, 2020 (the “Commencement Date”).
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Advisory Agreement, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, you and the Company agree
as follows:
1.ADVISORY SERVICES
The Company and you agree and acknowledge that you shall cease serving in your
position as Executive Vice President and Chief Financial Officer of the Company
(and in any and all other positions you hold (if any) as an officer of the
Company or as an officer or director of any of the Company’s subsidiaries and
affiliates, as applicable), and your employment in these roles with the Company
will terminate, effective May 31, 2020 (the “Separation Date”). You and the
Company further agree and acknowledge that you will promptly execute any
documents and take any actions as may be necessary or reasonably requested by
the Company to effectuate or memorialize such cessation of service in all such
positions. Finally, the Company and you agree and acknowledge that no portion of
any relocation payments or benefits that the Company has provided to you will be
repaid to the Company.
To assist the Company both with the transition of your responsibilities and
duties as an independent advisor to the Company’s Chief Executive Officer and
the Company’s management team, during the period from the Commencement Date
until the six-month anniversary of the Commencement Date (the “Advisory
Period”), you will provide consultation to the Company on a non-exclusive basis
as an advisor on matters including finance, stakeholder relationships, business
development, other general business matters and on such other matters related to
the Company, its business, operations, customer relations and industry
associations, all as the Company’s Chief Executive Officer or his designee may
reasonably request (“Advisory Services”), subject to the following terms and
conditions:
•
Regarding the Advisory Services, you will report directly and be accountable
directly to the Company’s Chief Executive Officer;



1    

--------------------------------------------------------------------------------




•
During the Advisory Period, you agree to provide Advisory Services to the
Company up to eight hours per week as may be reasonably agreed between the
Company’s Chief Executive Officer (or his designee) and you. However, your
obligations during the Advisory Period as set forth in this Section 1 shall not
require you to report to work at the Company, nor to work any definite hours,
and all scheduling shall take into account your personal and family plans so as
not to interfere unreasonably with those plans;

•
In consideration of your performance of the Advisory Services, the Company will
pay to you, on or after the last business day of each month during the Advisory
Period (but in no event more than three business days following such last
business day), an amount in cash equal to $85,000 (each payment, a “Monthly
Advisory Fee”); and

•
During the Advisory Period, you will not be eligible to participate in any
benefit plans of the Company. You shall be free to exercise your own judgment as
to the manner and method of providing the Advisory Services to the Company,
subject to applicable laws and requirements reasonably imposed by the Company.

Notwithstanding the foregoing, the Advisory Period and the Advisory Services
will terminate automatically upon your death or disability.
The Company shall reimburse you for all reasonable and documented expenses
incurred by you in the performance of the Advisory Services under this Advisory
Agreement. You shall not be obligated to make any advance to or for the account
of the Company, nor shall you be obligated to incur any expense for the account
of the Company without assurance that the necessary funds for the discharge of
such expense will be provided. Notwithstanding the foregoing, all significant
expenses to be incurred by you in connection with the Advisory Services shall
require the prior written (including e-mail) approval of the Chief Executive
Officer of the Company. If any reimbursements or in-kind benefits provided by
the Company pursuant to this Advisory Agreement would constitute deferred
compensation for purposes of Section 409A of the Internal Revenue Code of 1986,
as amended, such reimbursements or in-kind benefits shall be subject to the
following rules: (a) the amounts to be reimbursed, or the in-kind benefits to be
provided, shall be determined pursuant to the terms of the applicable benefit
plan, policy or agreement and shall be limited to your lifetime and the lifetime
of your eligible dependents; (b) the amount eligible for reimbursement, or the
in-kind benefits provided, during any calendar year may not affect the expenses
eligible for reimbursement, or the in-kind benefits provided, in any other
calendar year; (c) any reimbursement of an eligible expense shall be made on or
before the last day of the calendar year following the calendar year in which
the expense was incurred; and (d) your right to an in-kind benefit or
reimbursement is not subject to liquidation or exchange for cash or another
benefit.


2    

--------------------------------------------------------------------------------




2.    RESTRICTIVE COVENANTS
By signing this Advisory Agreement, you reaffirm that you will continue to abide
by the covenants set forth in Sections 2, 3 and 4 (or otherwise) of the
Noncompetition, Nonsolicitation and Confidential Information Agreement, dated as
of July 9, 2018, by and between you and the Company, which covenants expressly
survive your termination of employment with the Company.
3.    LIMITATIONS
Nothing in this Advisory Agreement shall be binding upon the parties to the
extent it is void or unenforceable for any reason, including, without
limitation, as a result of any law regulating competition or proscribing
unlawful business practices; provided, however, that to the extent that any
provision in this Advisory Agreement could be modified to render it enforceable
under applicable law, it shall be deemed so modified and enforced to the fullest
extent allowed by law.
4.    OTHER ACKNOWLEDGEMENTS
Nothing in this Advisory Agreement, any Company policy, or any other agreement
between you and the Company prevents you from providing, without prior notice to
the Company, information to governmental authorities regarding possible legal
violations, or otherwise participating in investigations, testifying in
proceedings regarding the Company’s past or future conduct, engaging in any
future activities protected under the whistleblower statutes administered by any
government agency (e.g., EEOC, NLRB, SEC, etc.) or receiving a monetary award
from a government-administered whistleblower award program for providing
information directly to a government agency. The Company nonetheless asserts and
does not waive its attorney-client privilege over any information appropriately
protected by privilege.
5.    MATERIAL BREACH
You agree that in the event of any breach of any provision of Sections 2, 7, 8
or 9 of this Advisory Agreement, the Company will be entitled to equitable
and/or injunctive relief and, because the damages for such a breach will be
impossible or impractical to determine and will not therefore provide a full and
adequate remedy, the Company or (as applicable) any and all past, present or
future parents, subsidiaries and affiliates of the Company (the “Macy’s
Companies”) will also be entitled to specific performance by you. No amount
owing to you under this Advisory Agreement shall be subject to set-off or
reduction by reason of any claims which the Company has or may have against you.
You will be entitled to recover actual damages if the Company breaches this
Advisory Agreement, including any unexcused late or non-payment of any amounts
owed under this Advisory Agreement, or any unexcused failure to provide any
other benefits specified in this Advisory Agreement. Failure by either party to
enforce any term or condition of this Advisory Agreement


3    

--------------------------------------------------------------------------------




at any time shall not preclude that party from enforcing that provision, or any
other provision, at a later time.
6.    REVIEW OF ADVISORY AGREEMENT
This Advisory Agreement is important. You are advised to review it carefully and
consult an attorney before signing it, as well as any other professional whose
advice you value, such as an accountant or financial advisor. If you agree to
the terms of this Advisory Agreement, sign in the space below where your
agreement is indicated. The Company’s willingness to enter into this Advisory
Agreement, including provision of the payments and benefits specified herein, is
contingent on your signing this Advisory Agreement and the Release no earlier
than the Separation Date and no later than 52 calendar days following the
Separation Date, and not revoking the Release.
7.    RETURN OF PROPERTY
You affirm that you have, or will within a reasonable time after the cessation
of the Advisory Services, returned to the Company in reasonable working order
all Company Property, as described more fully below. “Company Property” includes
company-owned or leased motor vehicles, equipment, supplies and documents. Such
documents may include but are not limited to customer lists, financial
statements, cost data, price lists, invoices, forms, passwords, electronic files
and media, mailing lists, contracts, reports, manuals, personnel files,
correspondence, business cards, drawings, employee lists or directories, lists
of vendors, photographs, maps, surveys, and the like, including copies, notes or
compilations made there from, whether such documents are embodied on “hard
copies” or contained on computer disk or any other medium. You further agree
that you will not retain any copies or duplicates of any such Company Property.
8.    FUTURE COOPERATION
You agree that you shall, without any additional compensation, respond to
reasonable requests for information from the Company regarding matters that may
arise in the Company’s business after the termination of this Advisory
Agreement. You further agree to fully and completely cooperate with the Company,
its advisors and its legal counsel with respect to any litigation that is
pending against the Company and any claim or action that may be filed against
the Company in the future. Such cooperation shall include making yourself
available at reasonable times and places for interviews, reviewing documents,
testifying in a deposition or a legal or administrative proceeding, and
providing advice to the Company in preparing defenses to any pending or
potential future claims against the Company. The Company agrees to (or to cause
one of its affiliates to) pay/reimburse you for any approved travel expenses
reasonably incurred as a result of your cooperation with the Company, with any
such payments/reimbursements to be made in accordance with the Company's expense
reimbursement policy as in effect from time to time.


4    

--------------------------------------------------------------------------------




9.    NON-DISPARAGEMENT
You agree that, subject to Section 4 of this Advisory Agreement, you will not
make or issue, or procure any person, firm, or entity to make or issue, any
statement in any form, including written, oral and electronic communications of
any kind, which conveys negative or adverse information concerning the Company,
the Macy’s Companies, or any and all past, present, or future related persons or
entities, including but not limited to the Company’s and the Macy’s Companies’
officers, directors, managers, employees, shareholders, agents, attorneys,
successors and assigns, specifically including without limitation Macy’s, Inc.,
their business, their actions or their officers or directors, to any person or
entity, regardless of the truth or falsity of such statement. The Company will
cause its directors and its named executive officers to not make or issue, or
any of them to procure any person, firm, or entity to make or issue, any
statement in any form, including written, oral and electronic communications of
any kind, which conveys negative or adverse information concerning you,
regardless of the truth or falsity of such statement. This Section 9 does not
apply to truthful testimony compelled by applicable law or legal process.
10.    TAX MATTERS
By signing this Advisory Agreement, you acknowledge that you will be solely
responsible for any taxes which may be imposed on you as a result of the
compensation and benefits under this Advisory Agreement, all amounts payable to
you under this Advisory Agreement will be subject to applicable tax withholding
by the Company, and the Company has not made any representations or guarantees
regarding the tax result for you with respect to any income recognized by you in
connection with this Advisory Agreement or any other amounts payable under this
Advisory Agreement.
11.    OTHER ACKNOWLEDGEMENTS
You and the Company also acknowledge and agree that your execution and delivery
of a release of claims (substantially in the form of the attached Exhibit A, the
“Release”), is in satisfaction of the release requirement set forth in Section 6
of this Advisory Agreement.
12.    NATURE OF AGREEMENT
By signing this Advisory Agreement, you acknowledge that you are doing so
freely, knowingly and voluntarily. You acknowledge that in signing this Advisory
Agreement you have relied only on the promises written in this Advisory
Agreement and not on any other promise made by the Company or Macy’s Companies.
This Advisory Agreement contains the entire agreement between the Company, other
Macy’s Companies and you regarding the Advisory Services. This Advisory
Agreement may not be altered, modified, waived or amended except by a written
document signed by a duly authorized representative of the Company and you.


5    

--------------------------------------------------------------------------------




Except as otherwise explicitly provided, this Advisory Agreement and the
attached Release will be interpreted and enforced in accordance with federal
law, and, to the extent that federal law is not applicable, the laws of the
State of New York, and the parties hereto, including their successors and
assigns, consent to the jurisdiction of the state and federal courts of New
York. The headings in this document are for reference only, and shall not in any
way affect the meaning or interpretation of this Advisory Agreement.
13.    OTHER PROVISIONS
This Advisory Agreement may be executed in separate counterparts, each of which
shall be deemed to be an original and both of which taken together shall
constitute one and the same agreement. This Advisory Agreement shall bind and
inure to the benefit of and be enforceable by you, the Company and their
respective heirs, executors, personal representatives, successors and assigns,
except that neither party may assign any rights or delegate any obligations
hereunder without the prior written consent of the other party. You hereby
consent to the assignment by the Company of all of its rights and obligations
hereunder to any successor to the Company by merger or consolidation or purchase
of all or substantially all of the Company’s assets, provided such transferee or
successor assumes the liabilities of the Company hereunder. In the event of
litigation between the Company and you related to this Advisory Agreement, the
non-prevailing party shall reimburse the prevailing party for any costs and
expenses (including, without limitation, attorneys’ fees) reasonably incurred by
the prevailing party in connection therewith.


[SIGNATURE PAGE FOLLOWS]


6    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, you and the Company have executed this Advisory Agreement as
of the date set forth above.


PAULA A. PRICE
/s/ Paula A. Price                
     


MACY’S, INC.


By: /s/ Elisa D. Garcia    
Name: Elisa D. Garcia
Title: Executive Vice President, Chief Legal
Officer and Secretary







7    

--------------------------------------------------------------------------------






EXHIBIT A
Release


This Release is between Macy’s, Inc. (the “Company”) and Paula A. Price (“you”
and similar words), in consideration for the Company entering into the Advisory
Agreement between the Company and you dated as of the applicable date referenced
therein (the “Advisory Agreement”), and the benefits provided to you and to be
received by you as set forth therein. Capitalized terms used herein without
definition have the meanings ascribed to such terms in the Advisory Agreement.
By signing this Release, you and the Company hereby agree as follows:
1.    WAIVER AND RELEASE
You, on behalf of yourself and anyone claiming through you, including each and
all of your legal representatives, administrators, executors, heirs, successors
and assigns (collectively, the “Releasors”), hereby fully, finally and forever
release, absolve and discharge the Company and each and all of its legal
predecessors, successors, assigns, fiduciaries, parents, subsidiaries, divisions
and other affiliates, and each of the foregoing’s respective past, present and
future principals, partners, shareholders, directors, officers, employees,
agents, consultants, attorneys, trustees, administrators, executors and
representatives (collectively, the “Company Released Parties”), of, from and for
any and all claims, causes of action, lawsuits, controversies, liabilities,
losses, damages, costs, expenses and demands of any nature whatsoever, at law or
in equity, whether known or unknown, asserted or unasserted, foreseen or
unforeseen, that the Releasors (or any of them) now have, have ever had, or may
have against the Company Released Parties (or any of them) based upon, arising
out of, concerning, relating to or resulting from any act, omission, matter,
fact, occurrence, transaction, claim, contention, statement or event occurring
or existing at any time in the past up to and including the date on which you
sign this Release, including, without limitation: (a) all claims arising out of
or in any way relating to your employment with or separation of employment from
the Company or its affiliates; (b) all claims for compensation or benefits,
including salary, commissions, bonuses, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock options, restricted stock units or any
other ownership interests in the Company Released Parties; (c) all claims for
breach of contract, wrongful termination and breach of the implied covenant of
good faith and fair dealing; (d) all tort claims, including claims for fraud,
defamation, invasion of privacy and emotional distress; (e) all other common law
claims; and (f) all claims (including claims for discrimination, harassment,
retaliation, attorneys’ fees, expenses or otherwise) that were or could have
been asserted by you or on your behalf in any federal, state, or local court,
commission, or agency, or under any federal, state, local, employment, services
or other law, regulation, ordinance, constitutional provision, executive order
or other source of law, including without limitation under any of the following
laws, as amended from time to time: the Age Discrimination in





--------------------------------------------------------------------------------




Employment Act (the “ADEA”), as amended by the Older Workers’ Benefit Protection
Act of 1990 (the “OWBPA”), the Civil Rights Act of 1866, Title VII of the Civil
Rights Act of 1964, 42 U.S.C. §§ 1981 & 1981a, the Americans with Disabilities
Act, the Civil Rights Act of 1991, the Equal Pay Act, the Employee Retirement
Income Security Act of 1974, the Lilly Ledbetter Fair Pay Act of 2009, the
Family and Medical Leave Act, The Sarbanes-Oxley Act of 2002, the National Labor
Relations Act, the Rehabilitation Act of 1973, the WARN Act, Federal Executive
Order 11246, the Genetic Information Nondiscrimination Act, and the
Elliott-Larsen Civil Rights Act (the “Release”).
2.    SCOPE OF RELEASE
Nothing in this Release (a) shall release the Company from any of its
obligations set forth in the Advisory Agreement or any claim that by law is
non-waivable, (b) shall release the Company from any obligation to defend and/or
indemnify you against any third party claims arising out of any action or
inaction by you during the time of your employment and within the scope of your
duties with the Company to the extent you have any such defense or
indemnification right, and to the extent permitted by applicable law and to the
extent the claims are covered by the Company’s director & officer liability
insurance, (c) shall release her rights with respect to any stock option award
made by the Company (provided that each such award remains subject to the terms
and conditions of the applicable award agreement and the Macy’s, Inc. 2018
Equity and Incentive Compensation Plan) or (d) shall affect your right to file a
claim for workers’ compensation or unemployment insurance benefits.
You further acknowledge that by signing this Release, you do not waive the right
to file a charge against the Company with, communicate with or participate in
any investigation by the EEOC, the Securities and Exchange Commission or any
comparable state or local agency. However, you waive and release, to the fullest
extent legally permissible, all entitlement to any form of monetary relief
arising from a charge you or others may file, including without limitation any
costs, expenses or attorneys’ fees. You understand that this waiver and release
of monetary relief would not affect an enforcement agency’s ability to
investigate a charge or to pursue relief on behalf of others. Notwithstanding
the foregoing, you will not give up your right to any benefits to which you are
entitled under any retirement plan of the Company that is intended to be
qualified under Section 401(a) of the Internal Revenue Code of 1986, as amended,
or any monetary recovery under the Dodd-Frank Wall Street Reform and Consumer
Protection Act and The Sarbanes-Oxley Act of 2002.
By executing this Release you represent that, as of the date you sign this
Release, no claims, lawsuits, or charges have been filed by you or on your
behalf against the Company Released Parties.


A-2    

--------------------------------------------------------------------------------




3.    REVIEW OF RELEASE
In compliance with the requirements of the OWBPA, you acknowledge and agree by
your signature below that, with respect to the rights and claims waived and
released under this Release under the ADEA: (a) you have read and understand the
terms of this Release; (b) you are hereby advised, and have had the opportunity,
to consult with an attorney before signing this Release; (c) you are releasing
the Company and the other Company Released Parties from, among other things, any
claims that you may have against them pursuant to the ADEA; (d) the releases
contained in the Release do not cover rights or claims that may arise after you
sign this Release; (e) you have been given a period of 52 days in which to
consider and execute this Release (although you may elect not to use the full
52-day period at your option); (f) you may revoke the Release during the
seven-day period following the date on which you sign this Release, and the
Release will not become effective and enforceable until the seven-day revocation
period has expired; and (g) any such revocation must be submitted in writing to
the Company c/o Chief Legal Officer, Macy’s, Inc., 7 West Seventh Street,
Cincinnati, Ohio 45202 prior to the expiration of such seven-day revocation
period. If you revoke the Release within such seven-day revocation period, it
shall be null and void.
4.    ENTIRE AGREEMENT
This Release, the Advisory Agreement, and any documents referenced therein
contain the entire agreement between you and the Company, and take priority over
any other written or oral understanding or agreement that may have existed in
the past. You acknowledge that no other promises or agreements have been offered
for this Release (other than those described above) and that no other promises
or agreements will be binding unless they are in writing and signed by you and
the Company. Should any provision of this Release be declared by a court of
competent jurisdiction to be illegal, void, or unenforceable, the remaining
provisions shall remain in full force and effect; provided, however, that upon a
finding that the Release, in whole or part, is illegal, void, or unenforceable,
at the option of the Company, the Advisory Agreement will be terminated or you
shall be required to execute a release that is legal and enforceable.




I agree to the terms and conditions set forth in this Release.


PAULA A. PRICE




/s/ Paula A. Price            


Date: April 6, 2020            


A-3    